                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DANIEL CISNEROS,                                 Case No. 16-cv-00735-HSG
                                   8                         Plaintiff,                      ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART DEFENDANTS'
                                   9                 v.                                      MOTIONS FOR SUMMARY
                                                                                             JUDGMENT
                                  10        J. VANGILDER, et al.,
                                                                                             Re: Dkt. No. 93
                                  11                         Defendants.

                                  12       DANIEL MANRIQUEZ,                                 Case No. 16-cv-01320-HSG
Northern District of California
 United States District Court




                                  13                        Plaintiff,

                                  14              v.
                                                                                             Re: Dkt. No. 94
                                  15       J. VANGILDER, et al.,

                                  16                        Defendants.

                                  17            Pending before the Court are Defendants’ motions for summary judgment. See Cisneros v.

                                  18   Vangilder, Case No. 4:16-cv-00735-HSG, Motion for Summary Judgment (“Mot.”), Dkt. No. 93;

                                  19   Manriquez v. Vangilder, Case No. 4:16-cv-01320-HSG, Motion for Summary Judgment, Dkt. No.

                                  20   94.1 The Court GRANTS IN PART and DENIES IN PART Defendants’ motions.

                                  21       I.   BACKGROUND
                                  22            A.        Factual Background
                                  23            The Court briefly recounts the basic facts viewed in the “light most favorable” to the

                                  24   Plaintiffs, as it must at the summary judgment stage. See Tolan v. Cotton, 572 U.S. 650, 651

                                  25   (2014); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The evidence of the

                                  26   non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”).

                                  27
                                       1
                                  28    For the sake of simplicity, the Court will refer to docket entries and filings in the earlier-filed
                                       case, Cisneros v. Vangilder, Case No. 4:16-cv-00735-HSG, unless otherwise noted.
                                   1             Plaintiffs Daniel Cisneros and Daniel Manriquez are currently incarcerated at Pelican Bay

                                   2   State Prison, an institution of the California Department of Corrections and Rehabilitation

                                   3   (“CDCR”). See First Amended Complaint (“FAC”), Dkt. No. 55 ¶¶ 1, 14; Case No. 16-1320,

                                   4   Second Amended Complaint, Dkt. No. 53 ¶¶ 1, 13. Defendants J. Vangilder, J. Vasquez, J. Cuske,

                                   5   S. Cupp, K. Ohland, and D. Melton are all correctional officers or supervisors employed by the

                                   6   CDCR. See FAC ¶¶ 8–13.

                                   7             Plaintiffs claim that they were injured when Vangilder was “horseplaying” with a T-16

                                   8   oleoresin capsicum expulsion grenade that he dropped in the control booth near their cells, causing

                                   9   them to suffer from stinging of the skin and eyes, gagging, coughing, and difficulty breathing. See

                                  10   Declaration of Brody McBride, Dkt. No. 100-2, Ex. A, Deposition of Daniel Manriquez

                                  11   (“Manriquez Dep.”) at 74, 80, 114, 125. Plaintiffs testified at their depositions that they called for

                                  12   medical attention but the Defendants ignored them. See id. at 179, 186–87; Declaration of Brody
Northern District of California
 United States District Court




                                  13   McBride, Dkt. No. 100-2, Ex. C, Deposition of Daniel Cisneros (“Cisneros Dep.”) at 28.

                                  14             B.   Procedural History
                                  15             Cisneros filed his amended complaint on December 1, 2017. See FAC. Manriquez filed

                                  16   his second amended complaint on November 30, 2017. See Case No. 16-1320, Dkt. No. 53.

                                  17             Defendants moved for summary judgment, filing identical motions in both cases on

                                  18   September 21, 2018. See Mot.; Case No. 16-1320, Dkt. No. 94. Plaintiffs opposed on October 5

                                  19   with a single, consolidated brief. See Dkt. No. 100 (“Opp.”); Case No. 16-1320, Dkt. No. 101.2

                                  20   Defendants replied on October 12. See Dkt. No. 103 (“Reply”); Case No. 16-1320, Dkt. No. 104.

                                  21       II.   LEGAL STANDARD
                                  22             Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  23   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  24   A fact is “material” if it “might affect the outcome of the suit under the governing law.”

                                  25   Anderson, 477 U.S. at 248. And a dispute is “genuine” if there is evidence in the record sufficient

                                  26
                                  27   2
                                         Plaintiffs also raised numerous objections to evidence Defendants cited in support of their
                                  28   motion for summary judgment. See Opp. at 2–9. This order does not rely on any of the objected-
                                       to evidence. Accordingly, the objections are DENIED as moot.
                                                                                         2
                                   1   for a reasonable trier of fact to decide in favor of the nonmoving party. Id. But in deciding if a

                                   2   dispute is genuine, the court must view the inferences reasonably drawn from the materials in the

                                   3   record in the light most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith

                                   4   Radio Corp., 475 U.S. 574, 587–88 (1986), and “may not weigh the evidence or make credibility

                                   5   determinations,” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other

                                   6   grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008). If a court finds that there is

                                   7   no genuine dispute of material fact as to only a single claim or defense or as to part of a claim or

                                   8   defense, it may enter partial summary judgment. Fed. R. Civ. P. 56(a).

                                   9          With respect to summary judgment procedure, the moving party always bears both the

                                  10   ultimate burden of persuasion and the initial burden of producing those portions of the pleadings,

                                  11   discovery, and affidavits that show the absence of a genuine issue of material fact. Celotex Corp.

                                  12   v. Catrett, 477 U.S. 317, 323 (1986). Where the moving party will not bear the burden of proof on
Northern District of California
 United States District Court




                                  13   an issue at trial, it “must either produce evidence negating an essential element of the nonmoving

                                  14   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

                                  15   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

                                  16   Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Where the moving party will bear the

                                  17   burden of proof on an issue at trial, it must also show that no reasonable trier of fact could not find

                                  18   in its favor. Celotex, 477 U.S. at 325. In either case, the movant “may not require the nonmoving

                                  19   party to produce evidence supporting its claim or defense simply by saying that the nonmoving

                                  20   party has no such evidence.” Nissan Fire, 210 F.3d at 1105. “If a moving party fails to carry its

                                  21   initial burden of production, the nonmoving party has no obligation to produce anything, even if

                                  22   the nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.

                                  23          “If, however, a moving party carries its burden of production, the nonmoving party must

                                  24   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                  25   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  26   Matsushita Elec., 475 U.S. at 586. A nonmoving party must also “identify with reasonable

                                  27   particularity the evidence that precludes summary judgment,” because the duty of the courts is not

                                  28   to “scour the record in search of a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275,
                                                                                          3
                                   1   1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its claim or

                                   2   defense, courts must enter summary judgment in favor of the movant. Celotex, 477 U.S. at 323.

                                   3   III.        ANALYSIS
                                   4               Plaintiffs assert causes of action under theories of deliberate indifference to serious

                                   5   medical needs under the Eighth Amendment, battery, negligence, negligent supervision, failure to

                                   6   provide medical care under Cal. Gov’t Code Section 845.6, and the California Bane Act. See FAC

                                   7   ¶¶ 34–63. The Court will address each cause of action in turn.

                                   8               The parties are reminded that this order does not constitute findings of fact or a prediction

                                   9   of how a jury might assess the evidence at trial. Rather, because Defendants have moved for

                                  10   summary judgment, this order evaluates whether there are genuine disputes of material fact that

                                  11   preclude Defendants from obtaining judgment as a matter of law. See Tolan, 572 U.S. at 565

                                  12   (counseling that the “judge’s function at summary judgment is not to weigh the evidence and
Northern District of California
 United States District Court




                                  13   determine the truth of the matter but to determine whether there is a genuine issue for trial”)

                                  14   (internal quotation omitted).

                                  15          A.      The Court Denies Defendants’ Motion for Summary Judgment on the Eighth
                                                      Amendment Deliberate Indifference Claims
                                  16
                                                   Deliberate indifference to serious medical needs violates the Eighth Amendment’s
                                  17
                                       proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104
                                  18
                                       (1976). A prison official violates the Eighth Amendment only when two requirements are met: (1)
                                  19
                                       the deprivation alleged is, objectively, sufficiently serious, and (2) the official is, subjectively,
                                  20
                                       deliberately indifferent to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834
                                  21
                                       (1994).
                                  22
                                                       i.   Serious Medical Needs
                                  23
                                                   A “serious” medical need exists if “failure to treat the injury or condition could result in
                                  24
                                       further significant injury or cause the unnecessary and wanton infliction of pain.” See Colwell v.
                                  25
                                       Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (quotation marks and citations omitted). A serious
                                  26
                                       medical need may be indicated by “[t]he existence of an injury that a reasonable doctor or patient
                                  27
                                       would find important and worthy of comment or treatment; the presence of a medical condition
                                  28
                                                                                              4
                                   1   that significantly affects an individual’s daily activities; or the existence of chronic and substantial

                                   2   pain.” Colwell, 763 F.3d at 1066.

                                   3          Defendants contend that “there is no evidence whatsoever” that Plaintiffs had a serious

                                   4   medical need under the constitutional standard, Mot. at 16–17, while Plaintiffs respond that they

                                   5   proffer “a mountain of evidence,” Opp. at 26. But again, the question at summary judgment is not

                                   6   which party presents more evidence but rather “whether there is a genuine issue for trial.” See

                                   7   Tolan, 572 U.S. at 565.

                                   8          Drawing all inferences in favor of Plaintiffs, as it is required to do at this stage, the Court

                                   9   finds that there is a genuine dispute of material fact on this element. For example, Manriquez

                                  10   testified at his deposition that the chemical grenade caused him to cough, gag, and panic because

                                  11   he was trapped in his cell. See Manriquez Dep. at 74, 79, 113–114, 125, 140. And Cisneros

                                  12   testified that the pepper spray caused him to cough and his eyes to water. See Cisneros Dep. at 27.
Northern District of California
 United States District Court




                                  13   Although Defendants assert that Plaintiffs did not call for medical attention, see Mot. at 9–10,

                                  14   Plaintiffs claim that they did, see Manriquez Dep. at 179; Cisneros Dep. at 28—and it is Plaintiffs’

                                  15   account the Court must accept in deciding this motion for summary judgment. Even though the

                                  16   transitory effects of pepper spray might be insufficient to establish a serious medical need,

                                  17   Plaintiffs have produced evidence that they suffered from the effects of the chemical exposure for

                                  18   several hours or even days. See Clement, 298 F.3d at 904 (holding that objective component was

                                  19   satisfied by “plaintiffs’ submissions document[ing] the painful effects of pepper spray”); Cisneros

                                  20   Dep. at 44; Manriquez Dep. at 239.

                                  21              ii.   Subjective Deliberate Indifference
                                  22          A prison official is deliberately indifferent if he or she knows that a prisoner faces a

                                  23   substantial risk of serious harm and disregards that risk by failing to take reasonable steps to abate

                                  24   it. Farmer, 511 U.S. at 837. The prison official must not only “be aware of facts from which the

                                  25   inference could be drawn that a substantial risk of serious harm exists,” but “must also draw the

                                  26   inference.” Id. “Prison officials are deliberately indifferent to a prisoner’s serious medical needs

                                  27   when they deny, delay, or intentionally interfere with medical treatment . . . Mere negligence in

                                  28   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth
                                                                                          5
                                   1   Amendment rights.” Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (citation omitted); see

                                   2   also Farmer, 511 U.S. at 835–36, 836 n.4 (recognizing that neither negligence nor gross

                                   3   negligence will constitute deliberate indifference).

                                   4          Again, Defendants claim that “there are no facts” to support this element. See Mot. at 15.

                                   5   However, Plaintiffs testified in their depositions that they requested medical attention, but

                                   6   Defendants ignored their requests and Vangilder told them to “shut up.” See Manriquez Dep. at

                                   7   179, 186–87; Declaration of Brody McBride, Dkt. No. 100-2, Ex. G, Deposition of Oscar Chaidez

                                   8   at 67. These examples are sufficient to establish a genuine dispute of material fact as to the

                                   9   subjective deliberate indifference element. See Clement, 298 F.3d at 905 (holding that “prisoners

                                  10   may be able to show that the defendants were subjectively aware of the risk of serious injury when

                                  11   they denied showers and medical attention for the inmates for the 4 hour period”).

                                  12             iii.   Qualified Immunity
Northern District of California
 United States District Court




                                  13                    a. Legal Standard
                                  14          The defense of qualified immunity protects “government officials . . . from liability for

                                  15   civil damages insofar as their conduct does not violate clearly established statutory or

                                  16   constitutional rights of which a reasonable person should have known.” Harlow v. Fitzgerald, 457

                                  17   U.S. 800, 818 (1982). A court considering a claim of qualified immunity makes a two-pronged

                                  18   inquiry: (1) whether the plaintiff has alleged the deprivation of an actual constitutional right and

                                  19   (2) whether such right was clearly established at the time of the defendant’s alleged

                                  20   misconduct. See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (quoting Saucier v. Katz, 535

                                  21   U.S. 194, 201 (2001)). The court may exercise its discretion in deciding which prong to address

                                  22   first, in light of the particular circumstances of each case. Pearson, 555 U.S. at 236 (noting that

                                  23   while the Saucier sequence is often appropriate and beneficial, it is no longer mandatory).

                                  24   “[U]nder either prong, courts may not resolve genuine disputes of fact in favor of the party

                                  25   seeking summary judgment,” and must, as in other cases, view the evidence in the light most

                                  26   favorable to the nonmovant. See Tolan, 572 U.S. at 656.

                                  27          “[A] right is clearly established only if its contours are sufficiently clear that ‘a reasonable

                                  28   official would understand that what he is doing violates that right.’ In other words, ‘existing
                                                                                          6
                                   1   precedent must have placed the statutory or constitutional question beyond debate.’” Carroll v.

                                   2   Carman, 135 S. Ct. 348, 350 (2014) (citations omitted). The inquiry of whether a constitutional

                                   3   right was clearly established must be undertaken in light of the “specific context” of the case, not

                                   4   as a broad general proposition. Saucier, 533 U.S. at 202. The relevant, dispositive inquiry in

                                   5   determining whether a right is clearly established is whether it would be clear to a reasonable

                                   6   officer that his conduct was unlawful in the situation he confronted. Id.; see, e.g., Pearson, 555

                                   7   U.S. at 243–45 (concluding that officers were entitled to qualified immunity because their conduct

                                   8   was not clearly established as unconstitutional as the “consent-once-removed” doctrine, upon

                                   9   which the officers relied, had been generally accepted by the lower courts even though not yet

                                  10   ruled upon by their own federal circuit).

                                  11          A court determining whether a right was clearly established looks to “Supreme Court and

                                  12   Ninth Circuit law existing at the time of the alleged act.” Community House, Inc. v. City of Boise,
Northern District of California
 United States District Court




                                  13   623 F.3d 945, 967 (9th Cir. 2010) (citing Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir. 1996)). In

                                  14   the absence of binding precedent, the court should look to all available decisional law, including

                                  15   the law of other circuits and district courts. See id. Unpublished district court decisions may also

                                  16   “inform” the court’s analysis. Sorrels v. McKee, 290 F.3d 965, 971–72 (9th Cir. 2002). It will,

                                  17   however, “be a rare instance in which, absent any published opinions on point or overwhelming

                                  18   obviousness of illegality, [that the court] can conclude that the law was clearly established on the

                                  19   basis of unpublished decisions only.” Id. Post-incident cases generally are not relevant unless

                                  20   they determine the law at the time of the incident. See Osolinski, 92 F.3d at 936 (citation omitted).

                                  21                    b. Defendants Are Not Entitled to Qualified Immunity As a Matter of Law
                                  22          Defendants contend that even if they violated Plaintiffs’ constitutional rights, they would

                                  23   still be entitled to qualified immunity because they followed prison policy after the expulsion

                                  24   grenade was detonated, which a reasonable officer would not know was unlawful. Mot. at 19. In

                                  25   response, Plaintiffs point to the Ninth Circuit’s decision in Clement, 298 F.3d at 905, in which the

                                  26   court affirmed the denial of summary judgment on the plaintiffs’ deliberate indifference claim

                                  27   because the “prisoners may be able to show that the defendants were subjectively aware of the risk

                                  28   of serious injury when they denied showers and medical attention for the inmates for the 4 hour
                                                                                         7
                                   1   period” following their exposure to pepper spray. See Opp. at 27.

                                   2           Drawing all inferences in favor of non-movants, as the Court is required to do at this stage,

                                   3   see Tolan, 572 U.S. at 657, Defendants have not established as a matter of law that they did not

                                   4   violate clearly established law. In their Reply, Defendants claim that “as confirmed by all

                                   5   witnesses, not a single inmate complained or sought medical treatment.” See Reply at 7. But

                                   6   when Defendants say “all witnesses,” they actually mean “all of our witnesses.” Numerous

                                   7   inmates testified at their depositions that they called for medical treatment after being exposed to

                                   8   the pepper spray. See, e.g., Manriquez Dep. at 179 (“I was trying to get medical attention”);

                                   9   Cisneros Dep. at 28 (Cisneros and other inmates were “yelling . . . for some medical assistance”).

                                  10   This genuine dispute of fact is material because Clement constitutes clearly established law. See

                                  11   Parenti v. Cty. of Monterey, No. 14-CV-05481-BLF, 2018 WL 1697110, at *15 (N.D. Cal. Apr. 6,

                                  12   2018) (“At most, Clement clearly establishes that where officers know that pepper spray harmed
Northern District of California
 United States District Court




                                  13   inmates in neighboring cells . . . based on the officers own experience with the harmful effects of

                                  14   pepper spray, those officers are deliberately indifferent to serious medical needs by denying the

                                  15   inmates showers and access to medical care following the incident.”). Defendants’ attempt at oral

                                  16   argument to distinguish Clement by relying on Parenti only confirms that there exists a genuine

                                  17   dispute of material fact: whether the officers knew that inmates had been harmed. And the Court

                                  18   may not resolve that dispute in favor of Defendants, because they are the parties seeking summary

                                  19   judgment. See Tolan, 572 U.S. at 656. Therefore, the Court cannot conclude as a matter of law

                                  20   that Defendants are entitled to qualified immunity. See Clement, 298 F.3d at 906 (“While a

                                  21   resolution of the factual issues may well relieve the prison officials of any liability in this case, if

                                  22   the prisoners’ version of the facts were to prevail at trial, a jury might conclude that the officers

                                  23   were deliberately indifferent to such needs during the four-hour period after the incident. . . .

                                  24   Under such circumstances, the officials’ actions are not protected by qualified immunity.”).

                                  25                                               *       *       *

                                  26           In sum, Plaintiffs have raised genuine disputes of material fact with respect to the serious

                                  27   medical need and subjective deliberate indifference prongs of their Eighth Amendment claims, as

                                  28   well as Defendants’ defense of qualified immunity. Therefore, the Court DENIES the motion for
                                                                                           8
                                   1   summary judgment on Plaintiffs’ Eighth Amendment causes of action.

                                   2          B.    The Court Grants Defendants’ Motion for Summary Judgment on the Battery
                                                    Claims
                                   3
                                              Civil battery requires proving that “(1) defendant intentionally performed an act that
                                   4
                                       resulted in a harmful or offensive contact with the plaintiff’s person; (2) plaintiff did not consent
                                   5
                                       to the contact; and (3) the harmful or offensive contact caused injury, damage, loss or harm to
                                   6
                                       plaintiff.” Brown v. Ransweiler, 171 Cal. App. 4th 516, 526–27 (2009). “[T]he element of intent
                                   7
                                       is satisfied if the evidence shows defendant acted with a ‘willful disregard’ of the plaintiff’s
                                   8
                                       rights.” Ashcraft v. King, 228 Cal. App. 3d 604, 613 (1991) (citing Lopez v. Surchia, 112 Cal.
                                   9
                                       App. 2d 314, 318 (1952) (“In order to establish a case of civil assault and battery, all that is
                                  10
                                       necessary is that the evidence show that plaintiff’s injury was caused by defendant’s violence, or
                                  11
                                       that defendant acted with wanton, willful or reckless disregard of plaintiff’s rights.”)).
                                  12
Northern District of California




                                              Plaintiffs’ battery theory is based on their contention that “Vangilder was handling the
 United States District Court




                                  13
                                       grenade for an improper purpose, including ‘horseplay,’” which constituted a willful disregard of
                                  14
                                       the rights of inmates who might be affected by its detonation. FAC ¶ 34–37; Opp. at 28.
                                  15
                                       Plaintiffs have provided no case law to support such an attenuated and novel extension of the
                                  16
                                       common law tort of battery. The Court finds that, even drawing all factual inferences in favor of
                                  17
                                       Plaintiffs, no reasonable jury could conclude that Defendants acted with willful disregard of
                                  18
                                       Plaintiffs’ rights so as to sustain a claim for battery. Accordingly, the Court GRANTS
                                  19
                                       Defendants’ motion for summary judgment on Plaintiffs’ battery causes of action.
                                  20
                                              C.    The Court Denies Defendants’ Motion for Summary Judgment on the
                                  21                Negligence Claims
                                  22          Plaintiffs allege a cause of negligence against Vangilder and Vasquez for breaching their

                                  23   duties by carelessly handling the grenade, exposing the Plaintiffs to chemicals, and failing to

                                  24   decontaminate and provide medical care to the Plaintiffs. FAC ¶¶ 38–41.

                                  25          A “public employee is liable for injury caused by his act or omission to the same extent as

                                  26   a private person.” Cal. Gov’t Code § 820. However, public employees may be “exempted or

                                  27   immunized by law.” Giraldo v. Dep’t of Corr. & Rehab., 168 Cal. App. 4th 231, 245 (2008). To

                                  28   prevail in a negligence claim, the plaintiff must prove that the “defendant had a duty to use due
                                                                                          9
                                   1   care, that he breached that duty, and that the breach was the proximate or legal cause of the

                                   2   resulting injury.” Adams v. City of Fremont, 68 Cal. App. 4th 243, 264–65 (1998), as modified on

                                   3   denial of reh’g (1999).

                                   4          At the very least, Plaintiffs have raised a genuine dispute of material fact as to whether

                                   5   Defendants were negligent in their handling of the grenade. See Manriquez Dep. at 165–66

                                   6   (Defendant “Vasquez actually told us . . . that they were horseplaying with the chemical grenade—

                                   7   or with the weapons—chemical weapons.”). Therefore, the Court DENIES Defendants’ motion

                                   8   for summary judgment on Plaintiffs’ negligence claims.

                                   9          D.    The Court Grants Defendants’ Motion for Summary Judgment on the Negligent
                                                    Supervision Claims
                                  10
                                              Plaintiffs allege that Defendants Cupp, Cuske, and Ohland were negligent in their
                                  11
                                       supervision of the other correctional officers. FAC ¶¶ 42–49.
                                  12
Northern District of California




                                              A “public employee is not liable for an injury caused by the act or omission of another
 United States District Court




                                  13
                                       person.” Cal. Gov’t Code § 820.8. However, “[l]iability for negligent supervision and/or
                                  14
                                       retention of an employee is one of direct liability for negligence, not vicarious liability.” Delfino
                                  15
                                       v. Agilent Techs., Inc., 145 Cal. App. 4th 790, 815 (2006). California courts have allowed claims
                                  16
                                       against “supervisory or administrative employee[s]” of public entities based on their breach of a
                                  17
                                       duty owed to the plaintiff for negligently exposing them to a foreseeable danger. See C.A. v.
                                  18
                                       William S. Hart Union High Sch. Dist., 53 Cal. 4th 861, 865 (2012).
                                  19
                                              In their Opposition, Plaintiffs do not point to any facts to support their negligent
                                  20
                                       supervision claim. See Opp. at 29. The Court finds that Plaintiffs have provided insufficient
                                  21
                                       evidence to carry their ultimate burden of persuasion at trial of proving that the named supervisors
                                  22
                                       breached a duty to the Plaintiffs by negligently exposing them to a foreseeable danger. Therefore,
                                  23
                                       the Court GRANTS the motion for summary judgment on Plaintiffs’ negligent supervision claims.
                                  24
                                              E.    The Court Grants Defendants’ Motion for Summary Judgment on the
                                  25                California Bane Act Claims
                                  26          Plaintiffs assert a cause of action against all of the named Defendants under California’s

                                  27   Bane Act, claiming that Defendants forcibly confined the Plaintiffs in their prison cells in

                                  28   violation of their Eighth Amendment right to be free from deliberate indifference to their serious
                                                                                         10
                                   1   medical needs. See FAC ¶¶ 61–63.

                                   2           The Bane Act provides a civil cause of action if “a person or persons, whether or not acting

                                   3   under color of law, interferes by threat, intimidation, or coercion, or attempts to interfere by threat,

                                   4   intimidation, or coercion, with the exercise or enjoyment by any individual or individuals of rights

                                   5   secured by the Constitution or laws of the United States, or of the rights secured by the

                                   6   Constitution or laws of [California].” Cal. Civ. Code § 52.1(b), (c). A plaintiff bringing a Bane

                                   7   Act claim must prove “two distinct elements”: “(1) intentional interference or attempted

                                   8   interference with a state or federal constitutional or legal right, and (2) the interference or

                                   9   attempted interference was by threats, intimidation or coercion.” Allen v. City of Sacramento, 234

                                  10   Cal. App. 4th 41, 67 (2015). Moreover, “where coercion is inherent in the constitutional violation

                                  11   alleged . . . [t]he statute requires a showing of coercion independent from the coercion inherent in

                                  12   the wrongful detention itself.” Shoyoye v. Cty. of Los Angeles, 203 Cal. App. 4th 947, 959 (2012).
Northern District of California
 United States District Court




                                  13   In other words, “the plaintiff cannot graft one act onto two distinct burdens.” Allen, 234 Cal. App.

                                  14   4th at 68 (citing Santiago v. Keyes, 890 F. Supp. 2d 149, 155–56 (D. Mass. 2012)). See also

                                  15   Hernandez v. City of San Jose, 241 F. Supp. 3d 959, 982 (N.D. Cal. 2017) (“If [the inherent]

                                  16   possibility of coercive force [from a police officer’s instructions] were enough to constitute

                                  17   ‘threats, intimidation, or coercion’ for the purposes of the Bane Act, all constitutional violations

                                  18   by police officers would also be Bane Act violations.”); Quezada v. City of Los Angeles, 222 Cal.

                                  19   App. 4th 993, 1008 (2014) (“The coercion inherent in detention is insufficient to show a Bane Act

                                  20   violation.”).

                                  21           Defendants contend that Plaintiffs have not offered any evidence of “threats, intimidation

                                  22   or coercion” constituting a violation of the Bane Act. Mot. at 23. Plaintiffs respond that

                                  23   Defendants physically coerced Plaintiffs through “unnecessary confinement in a cell contaminated

                                  24   with OC” when Defendants denied them “the chance for fresh air, a shower, and medical

                                  25   evaluation following their exposure to a chemical agent.” Opp. at 30. Plaintiffs cite M.H. v.

                                  26   County of Alameda for the proposition that a prisoner is entitled to relief under the Bane Act when

                                  27   he “proves that prison officials acted or failed to act with deliberate indifference to his medical

                                  28   needs in violation of his constitutional rights.” See 90 F. Supp. 3d 889, 899 (N.D. Cal. 2013).
                                                                                          11
                                   1          M.H. did not apply the Shoyoye rule because it assumed that it pertained only to

                                   2   unintentional conduct, and that a deliberate indifference claim was intentional conduct for

                                   3   purposes of the Bane Act. See 90 F. Supp. 3d at 898; see also Razon v. Cty. of Santa Clara, No.

                                   4   17-CV-00869-LHK, 2018 WL 405010, at *6 (N.D. Cal. Jan. 12, 2018) (explaining approach of

                                   5   M.H. court). But M.H. was decided before Allen, which made clear that the Shoyoye rule applied

                                   6   in instances of intentional as well as unintentional conduct. See Allen, 234 Cal. App. 4th at 68; see

                                   7   also Razon, 2018 WL 405010, at *7 (explaining effect of Allen).

                                   8          In light of Allen, the Court must determine whether Plaintiffs have raised a genuine dispute

                                   9   of material fact as to whether there was coercion independent from the alleged deliberate

                                  10   indifference to Plaintiffs’ serious medical needs. See Razon, 2018 WL 405010, at * 7 (A “plaintiff

                                  11   alleging deliberate indifference to serious medical needs must also allege coercion separate from

                                  12   the coercion inherent in that deliberate indifference in order to state a Bane Act claim.”) (internal
Northern District of California
 United States District Court




                                  13   quotations omitted). Plaintiffs do not point to any such evidence in their Opposition. See Opp. at

                                  14   29–30. In fact, Plaintiffs argue that it was the “unnecessary confinement in a cell” that constituted

                                  15   physical coercion for purposes of the Bane Act. See Opp. at 30. But this theory would allow

                                  16   Plaintiffs to “graft one act onto two distinct burdens,” which is exactly what Allen says they

                                  17   cannot do. See Allen, 234 Cal. App. 4th at 68. Because Plaintiffs do not identify any evidence of

                                  18   coercion independent from the alleged constitutional violation, Defendants are entitled to

                                  19   judgment as a matter of law. Therefore, the Court GRANTS Defendants’ motion for summary

                                  20   judgment on the Bane Act claims.

                                  21          F.    The Court Grants Summary Judgment as to Defendant Melton
                                  22          Defendant D. Melton was not named in Manriquez’s second amended complaint and

                                  23   Cisneros does not oppose entering summary judgment as to the claims against Melton. See Opp.

                                  24   at 1 n.3. Accordingly, the Court GRANTS summary judgment as to all claims against Melton.

                                  25   IV.    CONCLUSION
                                  26          Plaintiffs have raised genuine disputes of material fact as to their Eighth Amendment

                                  27   deliberate indifference and negligence claims. Accordingly, the Court DENIES Defendants’

                                  28   motion for summary judgment as to these causes of action. However, the Court finds that
                                                                                         12
                                   1   Defendants are entitled to judgment as a matter of law on Plaintiffs’ battery, negligent supervision,

                                   2   and Bane Act claims, and GRANTS Defendants’ motion for summary judgment as to those

                                   3   causes of action. In addition, the Court GRANTS summary judgment as to Defendant Melton and

                                   4   DIRECTS the Clerk to terminate Melton from the case.

                                   5          The Court sets a case management conference for Thursday, January 24 at 2:00 p.m. in

                                   6   Oakland, Courtroom 2, 4th Floor.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 1/22/2019

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
